        Case 2:19-cv-00750-KG-GJF Document 33 Filed 05/29/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

BENJAMIN ARMIJO and
OFELIA RONQUILLO, on behalf of
themselves and all others similarly situated,

        Plaintiffs,

        vs.                                                No. CV 19-750 KG/GJF

AFFILION, LLC; EMCARE, INC.;
EMCARE HOLDINGS, INC.;
ENVISION HEALTHCARE CORPORATION;
and ENVISION HEALTHCARE HOLDINGS, INC.,

        Defendants.


                                       FINAL JUDGMENT

        Having granted Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(6), (Doc. 18), by

a Memorandum Opinion and Order entered contemporaneously with this Final Judgment,

        IT IS ORDERED that Plaintiffs’ claims are dismissed with prejudice and this lawsuit is

terminated in its entirety.




                                                _______________________________
                                                UNITED STATES DISTRICT JUDGE
